Citation Nr: 0733384	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-37 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Agent Orange exposure.

3.  Entitlement to an initially compensable evaluation for 
urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Co-worker


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  The veteran's claims file comes from the VA 
Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current diagnosis of post-traumatic stress 
disorder (PTSD) that conforms to the criteria of DSM-IV.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

3.  Peripheral neuropathy was not diagnosed to a compensable 
degree within one year of separation from military service.

4.  The medical evidence of record does not show that the 
veteran's currently diagnosed peripheral neuropathy is 
related to military service.

5.  The medical evidence of record does not show that the 
veteran's chronic urticaria is manifested by recurrent 
episodes occurring at least 4 times during any 12 month 
period.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007).

2.  Peripheral neuropathy was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  The criteria for an initially compensable evaluation for 
the veteran's service-connected urticaria have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7825 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in May 2004 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 


(2006).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.

PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 


Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

The veteran's service medical records show that the veteran 
complained of shaking and nervousness on multiple occasions 
in February 1968.  A February 1968 psychiatric report gave an 
impression of anxiety reaction, moderate, in an individual 
who still mourns the death of his father.

After separation from military service, an October 2004 VA 
PTSD examination report stated that the veteran's claims file 
had been reviewed.  On subjective examination, the veteran 
would not provide specific answers when asked to describe his 
routine combat stressors.  The veteran stated that he would 
rather avoid talking about the specific stressor events that 
he considered particularly traumatic.  After mental status 
examination, the examining physician stated that the veteran 
"does not meet all [the] criteria for PTSD.  However he does 
have many of the symptoms. . . . He avoids and does not want 
to speak of some det[ai]ls of his experiences which make[s] 
it difficult to make a full evaluation."  The diagnosis was 
anxiety disorder, not otherwise specified, and alcohol abuse.

In a transcript of an August 2007 videoconference hearing 
before the Board, the veteran would not describe the symptoms 
of his PTSD.

The veteran's military decorations include the Combat Action 
Ribbon.  Accordingly, the evidence establishes that the 
veteran engaged in combat with the enemy.  As such the 
veteran's lay testimony alone may establish the occurrence of 
a claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(1).  Nevertheless, the medical 
evidence of record does not show that the veteran has a 
current diagnosis of PTSD that conforms to the criteria of 
DSM-IV.  See 38 C.F.R. § 4.125.  In this regard, the Board 
notes that the medical evidence clearly indicates that the 
veteran experiences many symptoms of PTSD.  However, there is 
no medical evidence of record that provides a diagnosis of 
PTSD, let alone 


one that conforms to the criteria of DSM-IV.  As such, 
service connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of PTSD, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

For certain chronic disorders, including peripheral 
neuropathy, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  Acute and subacute peripheral 
neuropathy is deemed associated with herbicide exposure, 
under VA law, and shall be service-connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service.  38 C.F.R. § 3.309.  
However, acute and subacute peripheral neuropathy must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the veteran claims that he developed peripheral 
neuropathy in service or within one year of separation from 
service, to include as the result of exposure to 


Agent Orange.  The Board notes that the veteran was awarded 
the National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, and Combat Action Ribbon.  This 
evidence confirms that the veteran served in Vietnam.  Under 
38 U.S.C.A. § 1116(f), he is therefore presumed to have been 
exposed to herbicide agents, to include Agent Orange.

The veteran's service medical records include multiple 
reports of various skin complaints which included symptoms of 
intermittent numbness of the fingertips and itching of the 
hands and feet.  The skin complaints were ultimately 
diagnosed as recurrent urticaria, unknown etiology.  In a May 
1969 medical record, the veteran complained of trauma to his 
elbow that caused tightness from his 4th and 5th fingers to 
his elbow.  He had feeling throughout his entire arm.  On 
physical examination, there was paresthesias in the ulnar 
nerve distribution with tenderness and welling of the medial 
epicondyle and ulnar nerves.  X-ray examination was negative.  
The diagnosis was ulnar nerve trauma.

After separation from military service, an October 2004 VA 
peripheral nerves examination report stated that the 
veteran's service medical records were reviewed.  The veteran 
stated that his feet were not numb or itchy.  The veteran 
reported that his fingertips were intermittently numb and his 
lips swelled on occasion.  On physical examination, no 
abnormalities were noted other than mild tinea pedis.  The 
diagnosis was mild sensory peripheral neuropathy of the 
fingers and toes based on subjective reports, not related to 
military service.  The examiner stated that the veteran 
reported a history of heavy alcohol use and tobacco 
dependence, both of which were risk factors for developing 
peripheral neuropathy.  The examiner opined that the 
veteran's subjective complaints of paresthesias might 
indicate an early stage of peripheral neuropathy.

The medical evidence of record shows that the veteran is 
currently diagnosed with peripheral neuropathy.  While acute 
and subacute peripheral neuropathy are presumptive disorders 
under 38 C.F.R. § 3.309(e), for the purposes of 38 C.F.R. 


§ 3.309(e), the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note (2).  As the veteran's peripheral neuropathy 
was first shown in October 2004, over 34 years after 
separation from military service, it is therefore not acute 
or subacute peripheral neuropathy for the purposes of 38 
C.F.R. § 3.309(e).  Furthermore, peripheral neuropathy was 
not diagnosed within 1 year of separation from military 
service.  Accordingly, presumptive service connection for 
peripheral neuropathy is not warranted under 38 C.F.R. § 
3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The medical evidence of record does not show that the 
veteran's current peripheral neuropathy is related to his 
active military service or to any incident therein, to 
include as due to exposure to Agent Orange.  The veteran's 
service medical records are negative for any diagnosis of 
peripheral neuropathy.  While the veteran has a current 
diagnosis of peripheral neuropathy, there is no medical 
evidence of record that it was diagnosed prior to October 
2004, over 34 years after separation from military service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  In addition, the 
only medical evidence of record that addresses the etiology 
of the veteran's currently diagnosed peripheral neuropathy is 
the October 


2004 VA peripheral nerves examination report which stated 
that it was not related to military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed peripheral neuropathy is related 
to military service, to include as secondary to Agent Orange 
exposure.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the veteran's 
statements are not competent evidence that his currently 
diagnosed peripheral neuropathy is related to military 
service, to include as secondary to Agent Orange exposure.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is 
no medical evidence of record that relates the veteran's 
currently diagnosed peripheral neuropathy to military 
service.  As such, service connection for peripheral 
neuropathy is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence does 
not show that the veteran's peripheral neuropathy is related 
to military service, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49.

Urticaria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. 


§ 4.1 (2007).  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's urticaria claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for chronic urticaria.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for chronic urticaria (claimed as swelling 
of hands, feet, and lips) was granted by a January 2005 
rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.118, Diagnostic Code 7825.



In an October 2004 VA dermatology examination report, the 
veteran complained of "pruritic hive-like swellings" which 
involved his entire body and lasted approximately 3 hours.  
He also reported lip swelling during these episodes, but no 
respiratory compromise.  The veteran sated that these 
episodes continued to occur approximately 5 to 12 times per 
year.  He reported that the episodes were not debilitating.  
On physical examination, the veteran's skin was clear and 0 
percent of his body was affected.  The diagnosis was chronic 
urticaria by history.

An August 2006 private emergency physician record stated that 
the veteran complained of "skin rash/lesion," 
"tender/swollen area," and "insect bite/sting" for the 
previous 5 to 6 days.  The location was generalized and the 
symptoms were itching.  On physical examination, the veteran 
was in moderate distress.  The effected areas were 
generalized and his face.  After treatment, the examiner 
stated that the veteran was feeling better and responded well 
to medications.  The impression was allergic reaction - acute 
hives/urticaria.

Under the rating criteria for urticaria, a 10 percent 
evaluation is warranted for recurrent episodes occurring at 
least 4 times during the past 12-month period, and; 
responding to treatment with antihistamines or 
sympathomimetics.  38 C.F.R. § 4.118, Diagnostic Code 7825.

The medical evidence of record does not show that the 
veteran's chronic urticaria is manifested by recurrent 
episodes occurring at least 4 times during any 12 month 
period.  The only medical evidence of record that records a 
recurrent episode of urticaria is the August 2006 private 
emergency physician record.  The Board notes that the October 
2004 VA dermatology examination report stated that the 
veteran experienced recurrent episodes of urticaria 
approximately 5 to 12 times per year.  However, this 
statement was based upon the veteran's reported history.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The United 
States Court of Appeals for Veterans Claims has held that 
medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence 


based on their status as medical professionals.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As such, the competent 
medical evidence of record shows only 1 episode of urticaria 
in any 12 month period.  Accordingly, an initial compensable 
evaluation is not warranted for the veteran's urticaria under 
Diagnostic Code 7825.  See id.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for urticaria, there is no basis 
for staged ratings with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
compensable rating, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria).


ORDER

Service connection for PTSD is denied.

Service connection for peripheral neuropathy, to include as 
secondary to Agent Orange exposure, is denied.

An initial compensable evaluation for urticaria is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


